



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bryce, 2016 ONCA 513

DATE: 20160627

DOCKET: C61799

Pepall, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Keon Bryce

Appellant

Cate Martell, for the appellant

Jessica Smith Joy, for the respondent

Heard and released orally: June 15, 2016

On appeal from the judgment of Justice M.R. Dambrot of
    the Superior Court of Justice, dated November 13, 2015, granting
certiorari
quashing the appellants discharge ordered by Justice A. Di Zio of the Ontario
    Court of Justice, dated March 13, 2015.

ENDORSEMENT

[1]

We agree with the conclusion and the analysis of the reviewing judge.

[2]

Accordingly the appeal is dismissed.

S.E. Pepall J.A.

M. Tulloch J.A.

G. Pardu J.A.


